Citation Nr: 0321772	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1960 to April 1963 
and from July 1963 to June 1966 with an additional period of 
duty in the Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in June 1999; a transcript 
of the hearing is of record.

By decision of the Board in August 2000, entitlement to 
service connection for hearing loss and for tinnitus, issues 
that had been part of the current appeal, were granted and 
these issue are no longer on appeal.  In August 2000, the 
Board remanded the issues listed on the title page for 
further development.  


REMAND

As to the veteran's claim for service connection for 
residuals of frostbite, the veteran has reported that he was 
treated in 1962 at the U.S. Army Hospital at McNair Barracks 
in Germany.  In the August 2000 Board remand, it was 
requested that a search for additional service medical 
records including hospital records from 1960 to 1963 from 
Berlin, Germany be made.  A notation from August 2000, 
pursuant to a request from the RO for active duty inpatient 
clinical records from September 1960 to April 1963 at Berlin 
Germany Army Hospital indicates that the allegation had been 
investigated and the following results were reported, it was 
indicated that there were no clinical records, and that 
service medical records should be requested.  Those records 
have previously been sought, so it appears that no additional 
medical records are available.  Service personnel records 
will be requested in an attempt to confirm the contentions of 
an extended hospitalization for frostbite.

Additionally, as to the veteran's claims for service 
connection and increased rating, the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
The VA must obtain a copy of the Social Security 
Administration (SSA) decision granting benefits to the 
appellant and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Therefore, to fully 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
See Quartuccio, supra.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  Contact the National Personnel 
Records Center or other appropriate 
organization and request the appellant's 
service personnel record for the periods 
from May 1960 to April 1963, and from 
July 1963 to June 1966.  If no service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact; if no 
records are available, a negative 
response is required.

4.  The veteran's service in the Reserve, 
reported as being from 1966 to 1995, 
should be verified.  This should include 
any periods of active or inactive 
training in the Reserve unit.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




